Name: Commission Delegated Regulation (EU) 2018/543 of 23 January 2018 correcting the Spanish language version of Commission Delegated Regulation (EU) No 812/2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to the energy labelling of water heaters, hot water storage tanks and packages of water heater and solar device (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: electrical and nuclear industries;  energy policy;  consumption;  electronics and electrical engineering;  marketing;  technology and technical regulations
 Date Published: nan

 6.4.2018 EN Official Journal of the European Union L 90/63 COMMISSION DELEGATED REGULATION (EU) 2018/543 of 23 January 2018 correcting the Spanish language version of Commission Delegated Regulation (EU) No 812/2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to the energy labelling of water heaters, hot water storage tanks and packages of water heater and solar device (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2017/1369 of the European Parliament and of the Council of 4 July 2017 setting a framework for energy labelling and repealing Directive 2010/30/EU (1), and in particular Article 16 thereof, Whereas: (1) The Spanish language version of Commission Delegated Regulation (EU) No 812/2013 (2) contains two errors in table 1, in cell row B and C of column M of Annex II as regards a difference in the formula of the thresholds for the M-size water heaters. (2) The Spanish language version of Delegated Regulation (EU) No 812/2013 should therefore be corrected accordingly. The other language versions are not affected, HAS ADOPTED THIS REGULATION: Article 1 (does not concern the English language) Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 198, 28.7.2017, p. 1. (2) Commission Delegated Regulation (EU) No 812/2013 of 18 February 2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to the energy labelling of water heaters, hot water storage tanks and packages of water heater and solar device (OJ L 239, 6.9.2013, p. 83).